
	
		I
		112th CONGRESS
		1st Session
		H. R. 1445
		IN THE HOUSE OF REPRESENTATIVES
		
			April 8, 2011
			Mr. Broun of Georgia
			 (for himself, Mr. Boren,
			 Mr. Ross of Arkansas,
			 Mr. Altmire,
			 Mr. King of Iowa,
			 Mr. Bishop of Utah,
			 Mr. Rehberg,
			 Ms. Jenkins, and
			 Mr. Miller of Florida) introduced the
			 following bill; which was referred to the Committee on Energy and
			 Commerce
		
		A BILL
		To prohibit the Administrator of the Environmental
		  Protection Agency from regulating, based on material composition, any type of
		  firearm ammunition or fishing tackle.
	
	
		1.Firearm ammunition and
			 fishing tackleThe
			 Administrator of the Environmental Protection Agency may not prohibit, limit,
			 or control, based on material composition, any type of firearm ammunition or
			 fishing tackle.
		
